Citation Nr: 0029623	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95 - 16 866A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of lumbosacral strain.

Entitlement to a rating in excess of 10 percent for post-
concussion syndrome with headaches.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The record in this case establishes that the veteran was on 
inactive duty for training with the Ohio National Guard on 
October 3, 1992, when he sustained injury in a motor vehicle 
accident.  The veteran acts as his own representative in this 
matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1994 and 
September 1995 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  This case was 
previously before the Board in May 1997, at which time claims 
for service connection for tachycardia, for an acquired 
psychiatric disability, and for reflux esophagitis with 
ulcerations were denied, and other issues were Remanded to 
the RO for additional development of the evidence.  

In its Remand decision of May 1997, the Board noted that at 
his February 1997 hearing before the undersigned Veterans Law 
Judge sitting at Cleveland, Ohio, the veteran had raised, for 
the first time, the additional issue of entitlement to 
service connection for postoperative residuals of a left knee 
injury.  The Board determined that such issue had not been 
developed or adjudicated, and was not in proper appellate 
status, and referred that issue to the RO for further 
appropriate action.  The RO failed to take necessary action, 
and in July 1998 the Board denied the appeal for a rating in 
excess of 10 percent for cervical strain, and remanded the 
case to the RO for compliance with the Board's instruction to 
develop and adjudicate the left knee injury claim.  Following 
notification to the veteran of the requirements for 
submission of a well-grounded claim, and of the evidence 
needed to render his claim well grounded, a rating decision 
of June 2000 denied the veteran's claim for service 
connection for postoperative residuals of a left knee injury 
as not well grounded.  The veteran was given appropriate 
written notice of that adverse determination and of his right 
to appeal.  As of the date of this decision, he has not 
initiated an appeal, and that issue is not currently in 
appellate status.  



In addition, the rating decision of July 1994 giving rise to 
this appeal denied increased ratings for several 
disabilities, including service-connected post-concussion 
syndrome with headaches, and the veteran appealed.  In his 
Notice of Disagreement, he specifically listed the issues 
appealed, but did not address the issue of an increased 
rating for post-concussion syndrome with headaches.  
Nevertheless, a Statement of the Case was issued in April 
1995 which erroneously included the post-concussion issue.  
In his Substantive Appeal (VA Form 9), received in June 1995, 
the veteran discussed the individual issues on appeal, but 
again made no reference to a claim for an increased rating 
for post-concussion syndrome with headaches, and a 
Supplemental Statement of the Case issued in September 1995 
specifically noted that the veteran had dropped that issue.  

However, the issue of entitlement to a rating in excess of 10 
percent for post-concussion syndrome with headaches continued 
to be cited on the RO certification to the Board, and the 
Board continued to list that issue on its Remands of May 1997 
and June 1998.  Further, that issue was specifically 
identified as one of the issues on appeal at the veteran's 
February 1997 travel Board hearing, and testimony offered by 
the veteran regarding that issue was accepted in support of 
that claim as well as his claim for a total disability rating 
based on unemployability due to service-connected 
disabilities.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7015 (West 1991);  38 C.F.R. § 20.200 (1999).  However, 
governing regulations provide that only the Board of Veterans 
Appeals will make final decisions with respect to its 
jurisdiction.  38 U.S.C.A. §§ 511a, 7104 (West 1991);  
38 C.F.R. § 20.101(c) (1999).  The Board finds that it has 
accepted testimony on the issue of a rating in excess of 10 
percent for post-concussion syndrome with headaches and 
remanded that issue for additional development; that a 
belated determination by the Board that it did not have 
jurisdiction of that issue would prejudice the veteran and 
cause him unwarranted delay; that the issue of a rating in 
excess of 10 percent for post-concussion syndrome with 
headaches has been placed in appellate status; and that the 
Board has jurisdiction of that issue.  

The appeal for a total disability rating based on 
unemployability due to service-connected disabilities is 
addressed on the Remand portion of this decision.  


FINDINGS OF FACT

1.  The claims for ratings in excess of 10 percent each for 
residuals of lumbosacral strain and for post-concussion 
syndrome with headaches are plausible because the appellant 
indicates that he has suffered an increase in the severity of 
those disabilities.  

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  In September 1993 and in January 1994, the Industrial 
Commission of Ohio determined that the veteran's lumbar 
strain and central disc protrusion, L5-S1, with secondary 
dysthymic disorder and generalized anxiety disorder, were the 
result of a work-related injury sustained by the veteran on 
October 13, 1989. 

4.  In October 1992, the veteran sustained a superimposed 
lumbosacral strain which exacerbated and aggravated his 
preexisting lumbosacral strain and postoperative residuals of 
degenerative disc disease of the lumbosacral spine with 
fusion at L5-S1.

5.  The veteran's service-connected residuals of lumbosacral 
strain are currently manifested by minimal residuals 
superimposed over a preexisting lumbosacral strain, 
postoperative residuals of degenerative disc disease of the 
lumbosacral spine with fusion at L5-S1, and failed back 
syndrome.  

6.  A VA neurological examiner in July 1999 stated that there 
was no evidence of post-concussion syndrome in the veteran, 
and his headache complaints have been reliably attributed to 
nonservice-connected causes by competent medical evidence and 
opinion. 


CONCLUSIONS OF LAW

1.  The claim for ratings in excess of 10 percent each for 
lumbosacral strain and for post-concussion syndrome with 
headaches are plausible because the appellant indicates that 
he has suffered an increase in the severity of those 
disabilities.  38 U.S.C.A. §  5107(a) (West 1991;  Proscelle 
v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 
Vet. App. 251 (1997).  

2.  The criteria for a rating in excess of 10 percent for 
veteran's service-connected residuals of lumbosacral strain 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. 3.321(b)(1), Part 4, § 4.71a, Diagnostic Code 5295 
(1999).

3.  The criteria for a rating in excess of 10 percent for 
veteran's service-connected post-concussion syndrome with 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. 3.321(b)(1), Part 4, § 4.113, Diagnostic 
Code 9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for a rating in 
excess of 10 percent for lumbosacral strain is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
that issue have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the 
veteran has been afforded a personal hearing before the 
undersigned traveling Veterans Law Judge, and that he 

underwent comprehensive VA orthopedic, neurologic, and 
radiographic examinations in connection with his lumbosacral 
disability in March 1993, May 1995, August 1997, March 1999, 
and July 1999.  On appellate review, the Board sees no areas 
in which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the reserve service medical records and all other 
evidence of record pertaining to the history of the veteran's 
residuals of lumbosacral strain and other, non service-
connected low back disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

I.  The Evidence

The appellant contends that the RO erred in failing to grant 
entitlement to a rating in excess of 10 percent for his 
service-connected residuals of lumbosacral strain because it 
did not take into account or properly weigh the medical and 
other evidence of record.  It is contended that the veteran 
experiences severe and painful limitation of lumbar motion, 
as well as tenderness and soreness of the low back.  It is 
contended that his service-connected residuals of lumbosacral 
strain are more disabling than currently evaluated, and that 
the medical evidence of record is sufficient to warrant 
assignment of a increased evaluation for that disability.  

The Board has reviewed medical records of the veteran 
obtained from Wright-Patterson Air Force Base Hospital, from 
Doctor's Hospital, from Dennis B. Kolarik, DO, from Timken-
Mercy Health Center, from Akron City Hospital (Dr. J. 
Dietrich, MD), from Wooster Community Hospital, and from 
Timothy P. Desiato, MD, as well as reports from the 
Industrial Commission of Ohio.

The record shows that the veteran sustained his initial on-
the-job lumbosacral injury on October 13, 1989.  The 
veteran's original claim for VA disability compensation 
benefits, received in January 1993, showed that he last 
worked in October 1989.  However, at the time of VA 
examination in March 1993, he reported that he had worked for 
a American Steel Foundry as a shipping clerk from October 
1987 to the present, and that he had missed work due to a 
lumbar fusion, L5-S1, performed in May 1992.  

An emergency room report from Doctor's Hospital, dated in 
October 1991, cited the veteran's history of two degenerative 
discs at L4-5 and L5-S1, with flare-ups for no apparent 
reason, resulting in inability to stand erect while walking; 
pain in the back and both buttocks to the knees, bilaterally, 
on any movement; inability to sit or stand for prolonged 
periods, or to walk for any extended distance; paravertebral 
muscle spasm; and tenderness over the lumbosacral area.  On 
May 12, 1992, the veteran underwent decompressive 
laminectomies at L5, bilaterally; posterior interbody fusion, 
L5-S1; a lateral intertransverse process fusion with 
autologous bone graft; and internal stabilization with VSP 
screws, two single-slot plates, and a transverse rod 
connector.  It was noted that the surgery was necessitated by 
a work-related injury, and that discography and an MRI 
indicated isolated disc degeneration and provoking pain at 
the L5-S1 intervertebral disc.  

A letter from Dennis B. Kolarik, DO, dated in March 1993, 
states that the veteran had suffered degenerative disc 
disease of the lumbar spine with intervertebral disc 
disruption at L5-S1, and that in May 1992, he had undergone a 
posterior lumbar interbody fusion and internal fixation with 
pedicle screws, plates, and a cross-connector.  In August 
1982, he was authorized six weeks of rehabilitative therapy 
at Timken Mercy Health Center.  Physical therapy notes in 
August 1992 revealed pain on forward bending at 40 degrees 
and continuing, pain and limited motion on right lateral 
bending, decreased ankle dorsiflexion, feelings of weakness 
and difficulty in forward bending or sitting for prolonged 
periods, and pain on pulling weeds.  In early September 1992, 
the veteran reported ongoing low back pain involving his 
hips, while in mid-September 1992, the veteran demonstrated 
slight spasm in the lumbar paravertebral muscles and 
diminished quadriceps strength, especially in the left, as 
well as bilateral hip pain.  On September 29, 1992, the 
veteran complained of numbness in both lower extremities, 
while on October 1, 1992, his lower extremity strength was 
improving.  

Records from the Wooster Community Hospital Emergency Room 
show that the veteran was seen on October 3, 1992, after a 
motor vehicle accident.  It was noted that he had undergone 
back surgery in May 1992 and had completed three weeks of 
therapy.  X-rays revealed a very large metallic fixation 
device spanning L5-S1 with evidence of degenerative disc 
disease and apparent underlying bilateral spondylosis, 
without spondylolisthesis or fracture.  The veteran offered 
multiple complaints, including low back pain.  The diagnoses 
were low back pain and an abrasion of the right knee, and 24 
hours bed rest was recommended.  

An October 1992 line-of-duty determination by the Chief, 
Compensation Determination Branch, Ohio National Guard, found 
that the veteran sustained a bruise to the right knee and 
aggravation of a pre-existing low back condition in the 
October 3, 1992, motor vehicle accident while on inactive 
duty training; that those conditions were incurred or 
aggravated in the line-of-duty; that the veteran was taken to 
a local hospital for check-up, treated and released; that he 
suffered no serious injury and no medications were dispersed; 
and that 24 hours rest was recommended.  

Following the motor vehicle accident of October 3, 1992, the 
veteran discontinued physical therapy for a period, and on 
October 27, 1992, suffered a comminuted left index intra-
articular distal phalanx fracture and nail bed injury while 
using his router.  In a November 2, 1992, note, Dr. Desiato 
stated that the veteran needed physical therapy for his 
cervical and thoracic spine, with no mention of the veteran's 
lumbar spine.  The veteran returned to rehabilitative therapy 
for his postoperative residuals of lumbar fusion on November 
3, 1992, again complaining of numbness in the lower 
extremities, bilaterally.  On November 30, 1992, the veteran 
demonstrated a decrease in back pain on motion.  In mid-
December 1992, he reported increased low back pain secondary 
to spending more time driving a truck.  In January 1993, the 
veteran reported that he was feeling good again, with little 
back pain.  In January 1993, the veteran reported that he was 
feeling good, but subsequently noted muscle tightness in the 
right lumbosacral area on lifting, and stated that he 
experienced pain from wearing or carrying equipment on his 
back, as well as popping and crackling in his back.  In 
February 1993, he reported a lot of pain and tightness in his 
back, and subsequently complained of pain in the upper 
gluteus muscles, bilaterally.  In March 1993, he complained 
of back tightness, and stood in a protective posture.  On 
discharge from therapy, he was found to have pain and 
limitation of motion on lumbar movement; to have a slow but 
normal gait, without assistive devices, and was found to be 
capable of full weight-bearing and independent transfers.  

A report of VA orthopedic examination, conducted in March 
1993, cited the veteran's prior lumbar disc disease and his 
lumbosacral fusion in May 1992, with continuing back and leg 
pain, prior to a motor vehicle accident in October 1992.  The 
veteran did not wear a brace or use a cane, but indicated 
that he cannot sit or stand for prolonged periods or do any 
physical work.  Examination disclosed that he had a well-
healed lumbar laminectomy scar, that there was no increased 
kyphosis or scoliosis of the spine, and that the veteran 
could ambulate independently.  He could walk on heels and 
toes, and straight leg raising was negative.  Forward flexion 
was accomplished to 60 degrees, while extending, bending, and 
rotating was accomplished to 10 degrees, bilaterally, and 
examination of the back elicited complaints of tenderness and 
soreness.  X-ray examination of the lumbosacral spine 
revealed postlaminectomy disc space narrowing at L5-S1, with 
steel plates and bolts fixating the position of L5 and S1, 
without arthritis or other bony pathology.  The pertinent 
orthopedic diagnosis was lumbosacral strain, status post 
lumbar disc surgery.  

A report of VA neurological examination, conducted in March 
1993, cited the veteran's history of low back disc disease, 
surgical fusion and motor vehicle accident in October 1992.  
The veteran stated that in the October 1992 accident, some of 
his vertebrae were "splintered", that he had low back pain 
radiating to both buttocks and down to the calves, as well as 
bilateral leg weakness, but had no leg numbness and could 
walk more than a mile.  Neurological examination disclosed 
that the veteran's gait, posture, propulsion, and balance 
were normal, and walking on heels and toes was normal.  
Forward flexion was accomplished to 25 degrees, extension to 
5 degrees, left and right bending to 15 degrees, and a 
flattening of the lordotic curve was noted.  Tenderness and 
spasm of the lumbosacral paravertebral muscles was noted; 
passive movement and position sense was normal in both lower 
extremities; deep tendon reflexes were symmetrical and active 
at knees and ankles, bilaterally; and no limitation of motion 
was found in the knees and ankles.  The pertinent 
neurological diagnosis was aggravation of a previously 
existing back condition with fusion.  

A rating decision of September 1993 granted service 
connection for lumbosacral strain, evaluated as 10 percent 
disabling, while finding that the veteran's postoperative 
residuals of degenerative disc disease of the lumbosacral 
spine was a nonservice-connected disability.  

Additional treatment records from Wright-Patterson Air Force 
Base Hospital and from Union Hospital, including a report 
from The Physical Therapy Clinic, Inc., dated in July 1993, 
were obtained and reviewed.  Records from Wright-Patterson 
Air Force Base Hospital, dated in February 1993, show a 
diagnosis of chronic low back pain following reinjury to low 
back; status post lumbar fusion.  However, in September, 
November, and December 1993, the diagnosis was failed back 
syndrome.  

A September 1993 Order from the Industrial Commission of Ohio 
found that the veteran's claim had been granted for his 
lumbar strain with central disc protrusion, L5-S1, as an 
injury incurred on-the-job on October 13, 1989; and that his 
claim was granted for a dysthymic disorder and generalized 
anxiety disorder as due to his on-the-job lumbar strain with 
central disc protrusion, L5-S1.  Those findings were 
confirmed on review in January 1994.  

A rating decision of July 1994 denied entitlement to a rating 
in excess of 10 percent for the veteran's residuals of 
lumbosacral strain, and he appealed that determination.  In 
his Notice of Disagreement, the veteran further alleged that 
he was totally disabled, and submitted VA Form 21-8940 in 
support of his claim.  In a supporting statement, the veteran 
cited Dr. Kolarik's statement that his lumbar fusion "didn't 
take" and that his condition was diagnosed as failed back 
syndrome, and alleged that Dr. Kolarik had stated that such 
was due to the October 1992 motor vehicle accident while on 
inactive duty training.  

However, a March 1995 letter from Dr. Kolarik made no mention 
of the October 1992 incident, but merely stated that the 
veteran was possibly developing disc degeneration and 
symptoms around his L5-S1 fusion, including pain and 
discomfort; that he wanted his plates and screws removed; 
that it was necessary to perform a lumbar discography; and 
that if the discogram was positive at L4-5 or L3-4, it might 
be necessary to perform additional disc excisions and 
extension of the lumbar fusion proximally.  

A report of VA orthopedic examination, conducted in May 1995, 
cited a history of low back injury as recounted by the 
veteran, and his complaints of being unable to sit or stand 
for prolonged periods or to perform any work.  He wore a 
brace and exhibited a great deal of difficulty in rising from 
a chair, standing, walking, or rising on heels and toes.  
Examination revealed some tenderness and soreness across the 
back, tenderness to palpation, sciatic notch tenderness, 
inability to flex more than 10 or 20 degrees, or to extend, 
bend, or rotate.  X-ray examination of the lumbosacral spine 
revealed bolts and plates involving L5-S1, with narrowed disc 
space and minimal arthritis.  The orthopedic diagnosis was 
residuals of lumbosacral injuries, status post fusion.  

A report of VA neurological examination, also conducted in 
May 1995, cited a history as recounted by the veteran of 
spinal fusion in May 1992, with subsequent failure of the 
fusion resulting in low back pain, leg numbness and weakness, 
and inability to walk more than 30 to 50 yards.  Examination 
revealed forward flexion to 30 degrees, normal passive motion 
and a normal position sense in both lower extremities, a full 
range of ankle motion, bilaterally; hypesthesia in both lower 
extremities; and diminished knee and ankle reflexes on the 
left.  There was no neurological diagnosis and the Axis I 
psychiatric diagnosis showed that the veteran's psychosocial 
stressors were back problems, neck problems, and headaches.

A rating decision of September 1995 denied the veteran's 
claim for a total disability rating based on unemployability 
due to service-connected disabilities, and the veteran 
appealed that decision.  In his Notice of Disagreement and 
supporting documents, he attributed his limitation of leg and 
lumbar motion to the October 1992 incident, rather than to 
his failed fusion syndrome; alleged that prior to the October 
1992 incident he had been well enough to return to work; and 
noted that he had been granted Social Security Administration 
(SSA) disability benefits.

A personal hearing was held at the RO in February 1997 before 
the undersigned traveling Veterans Law Judge.  The veteran 
testified that he experiences weakness and pain of the 
lumbosacral spine and legs, giving way of the knees, and 
limitation of his ability to bend or walk prolonged 
distances, that he had been granted Social Security 
Administration (SSA) disability benefits; and that all such 
symptoms are due to the October 1992 incident, which, he 
asserted, caused failure of his spinal fusion.  A transcript 
of the testimony is of record.  

At his personal hearing, the veteran submitted additional 
medical evidence with a waiver of initial review by the RO.  
The additional evidence submitted included VA outpatient 
records dated from April 1994 to July 1997.  Those records 
show that the veteran was seen for various complaints 
involving multiple bodily systems.  

In May 1997, the Board remanded the case to the RO for 
additional VA orthopedic and neurologic examinations.  A 
report of VA orthopedic examination, conducted in August 
1997, cited the examiner's review of the claims folder, as 
well as a history of low back injuries as recounted by the 
veteran, including an industrial accident in 1989, with 
subsequent severe disability of the back and lower 
extremities, bilaterally; lumbar surgical fusion at L5-S1 in 
1992, with a normal postoperative course and claimed complete 
recovery, and a subsequent motor vehicle accident with 
recurrence of low back pain radiating into the lower 
extremities, without resolution.  Examination disclosed a 
well-healed surgical scar without erythema or fluctuance; 
negative tenderness in the sciatic notches; negative straight 
leg raising; no paraspinal muscle tenderness; full strength 
in the muscle groups of the lower extremities except at the 
quadriceps and hip flexors, bilaterally; normal sensation in 
the lower extremities except at the lateral side of the left 
foot to the knee; normal reflexes in the lower extremities 
except for a slightly diminished left patella and Achilles; 
and significant tenderness at the lower lumbar region over 
the posterior aspect of the iliac crests, where some hard 
material was palpated, bilaterally, left worse than right.  
Forward flexion was limited by pain to 20 degrees, extension 
to 15 degrees, and lateral bending and rotation to 25 
degrees, bilaterally.  The examiner stated that the veteran 
had pain over surgical hardware at the posterior iliac 
crests, bilaterally; paresthesias over the L4 distribution, 
bilaterally; and no hard evidence of a neurological 
impingement.  The diagnoses were [surgical] hardware pain 
related to the veteran's old surgery, possibly aggravated by 
an impact at the time of his motor vehicle accident but 
unable to be stated with certainty; with no hard signs of 
radiculopathy on current examination.  

A report of VA neurologic examination, also conducted in 
August 1997, noted that the veteran's claims folder had been 
reviewed in its entirety; that the veteran sustained an 
injury to his low back in an October 13, 1989, industrial 
accident, with subsequent low back pain and radiation into 
the lower extremities; a lumbosacral laminectomy and fusion 
at L5-S1 in 1992, with six weeks immobilization, followed by 
therapy but with a persistent low-grade lumbar pain which 
permitted him to function and to return to the Reserves; and 
a subsequent motor vehicle accident with a line-of-duty 
aggravation of the pre-existing low back condition.  The 
veteran complained of low back pain radiating into the 
buttocks and lower extremities, worse on the left; tingling 
and numbness in the lower extremities; and flares of pain at 
least weekly, precipitated by bending, leaning, walking on 
uneven surfaces, and lasting for days or a week.  The 
examiner cited medical evidence in the record showing that 
the veteran was seen several times for low back problems 
prior to the October 1992 accident; that X-rays of the lumbar 
spine in March 1993 revealed an L5-S1 laminectomy with 
surgical hardware but no signs of spondylolisthesis, and that 
lumbar X-rays on May 1995 revealed that L5 was displaced 
forward with respect to S1, with minimal arthritic changes.  
There was no evidence of kyphosis or scoliosis of the lumbar 
spine.

Physical examination disclosed a normal gait and stance, 
voluntary limitation of forward flexion and extension, normal 
muscle bulk in the lower extremities, without fasciculations 
or asymmetry; a full range of motion in hip, knee, and ankle 
joints, bilaterally; and equivocal sensation, with normal 
vibratory thresholds.  Coordination was quite good, there was 
no tremor, and findings of positive straight leg raising were 
described by the examiner as incongruous and not physiologic.  
The examining neurologist further stated that he found no 
evidence of lumbar 
radiculopathy, that the veteran had low back pain prior to 
the October 3, 1992, motor vehicle accident; and that the 
veteran's low back pain was not due primarily to the October 
3, 1992, motor vehicle accident, but that such accident 
aggravated the preexisting condition.  He called attention to 
X-ray evidence showing that between March 1993 and May 1995, 
the veteran developed spondylolisthesis at L5-S1, exacerbated 
by his dysthymic disorder.  The pertinent diagnosis was low 
back pain, due to an industrial accident in 1989, followed by 
lumbar surgery in May 1992, and exacerbated by a motor 
vehicle accident in October 1992, which occurred while the 
veteran was on [inactive duty training].

Following a Board remand for additional medical examinations 
in July 1998,  the veteran failed to report for scheduled VA 
examinations.  He was asked by RO letter of September 1998 to 
state whether he was willing to report for examination, and 
responded that he had been working out of town.  

VA outpatient clinic records dated from January 1997 to July 
1999 show that the veteran's orthopedic complaints primarily 
involved his bilateral; shoulder disabilities rather than his 
low back condition.  

A report of VA orthopedic examination, conducted in March 
1999, noted that the examiner had reviewed the veteran's 
claims folder and previous medical history.  He cited the 
veteran's industrial injury from 1989 with a preexisting 
spondylolisthesis that was treated with decompression and 
surgical fusion with instrumentation in 1992.  He noted that 
the fusion did not take, and there was pseudoarthrosis and 
incomplete healing with ongoing back pain.  While on 
[inactive duty training] in October 1992, the veteran had an 
accident and reinjured his back, diagnosed as sprain and 
strain.  He has been unable to work, describes chronic 
increasing back pain, soreness and tenderness in the lumbar 
spine, with occasional radiation into the lower extremities, 
increased by heavy use, bending and lifting, or prolonged 
sitting or standing.  Examination disclosed that the veteran 
did not wear a back brace, did not use a cane or crutches, 
could walk easily on his toes and with difficulty on his 
heels, and could walk without aid or assistance.  He had a 
well-healed surgical scar, generalized tenderness and 
soreness over the lumbar area, 



without kyphosis or scoliosis; pain on motion, forward 
flexion to 60 degrees, extension to neutral, lateral bending 
and rotation to 30 degrees, bilaterally.  X-rays revealed 
narrowing of the disc space at L5-S1, postoperative changes 
with screws and plates at L5-S1, no evidence of fracture or 
dislocation, and no evidence of destructive bony changes.  
The examiner indicated that the veteran had a preexisting 
surgical fusion, followed by a motor vehicle accident causing 
a strain and aggravating the underlying preexisting 
condition; that he was currently unable to work; and that he 
had a significant disability and inability to do any physical 
work that required prolonged walking, standing or repetitive 
bending or lifting.  The diagnoses included lumbosacral 
strain, with arthritis; and postoperative residuals of 
decompression and lumbosacral fusion for spondylolisthesis.  

A report of VA neurological examination, conducted in July 
1999, cited a history of lumbar injury as recounted by the 
veteran, as well as the veteran's complaints of constant low 
back pain radiating into the buttocks, particularly on 
lifting or on exertion, and extreme discomfort when laying on 
concrete, relieved by laying on his side.  Examination 
disclosed that the veteran could stand on heels and toes, and 
there was no muscle wasting or fasciculations in the lower 
extremities, reflexes were equal and active at hamstrings, 
knees and ankles, and plantar reflexes were downgoing, 
bilaterally.  Straight leg raising was positive at 60 
degrees, bilaterally, and the veteran reported shock stimuli 
over the medial aspect of the left thigh more than the right.  
The examiner found that there was no evidence of 
postconcussion syndrome and no evidence of radiculopathy; 
that the veteran's back pain was chronic and persistent and 
limited his ability to work because muscular exertion made it 
worse; and that the veteran's October 1992 motor vehicle 
accident had exacerbated a preexisting condition for which 
the veteran had undergone an operation.  He found no change 
in the veteran's neurologic status since the August 1977 
examination.  




II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).

The medical evidence of record shows that the veteran has 
been assigned a 10 percent evaluation for his service-
connected residuals of lumbosacral strain, while service 
connection was denied for the veteran's postoperative 
residuals of lumbar surgery, consisting of decompressive 
laminectomies at L5, bilaterally; posterior interbody fusion, 
L5-S1; a lateral intertransverse process fusion with 
autologous bone graft; and internal stabilization with VSP 
screws, two single-slot plates, and a transverse rod 
connector.  The record shows that the above-cited surgery was 
necessitated by a work-related injury which occurred in 
October 1989, and that the veteran was awarded Workman's 
Compensation benefits for his lumbar strain with central disc 
protrusion, L5-S1, from shortly after the date of that 
injury.  

The medical evidence of record shows that the veteran has 
been assigned a 10 percent evaluation for his service-
connected residuals of lumbosacral strain based upon medical 
evidence and opinion stating that the October 3, 1992, motor 
vehicle while on inactive duty training exacerbated or 
aggravated his preexisting injury.  The Board finds that the 
evidence in this case shows that the superimposed lumbosacral 
strain stemming from the October 1992 accident is currently 
manifested by only minimal residuals, and that the veteran's 
claim actually seeks additional VA disability compensation 
based upon his work-related postoperative residuals of 
degenerative disc disease, L5-S1, with fusion of L5-S1, and 
subsequent failed back syndrome.  That claim is predicated 
upon the veteran's belief that the October 3, 1992, motor 
vehicle accident caused the failure of his lumbar fusion, an 
opinion advanced solely by the veteran and without support in 
the evidentiary record, including from the veteran's own 
orthopedic surgeon.  



To that point, the evidence shows that following his lumbar 
surgery and during his postoperative rehabilitative therapy, 
treatment records cited symptoms of pain on forward bending 
at 40 degrees and continuing, pain and limited motion on 
right lateral bending, decreased ankle dorsiflexion, feelings 
of weakness and difficulty in forward bending or sitting for 
prolonged periods, and pain on pulling weeds.  In early 
September 1992, the veteran reported ongoing low back pain 
involving his hips, while in mid-September 1992, the veteran 
demonstrated slight spasm in the lumbar paravertebral muscles 
and diminished quadriceps strength, especially on the left, 
as well as bilateral hip pain, and on September 29, 1992, the 
veteran complained of numbness in both lower extremities.  
All those symptoms mirror complaints made by the veteran 
prior to his lumbar surgery in May 1992.  

Further, Emergency Room records following the October 1992 
motor vehicle accident disclosed no complaint or findings of 
neurological symptomatology, and X-rays of the lumbar spine 
showed that the surgical hardware remained intact and in 
place, with no evidence of disruption of the lumbar fusion 
and graft, and no evidence of fracture, dislocation, or 
injury to the veteran's lumbar spine.  Upon the veteran's 
return to therapy in November 1992, he again complained of 
numbness and weakness in the lower extremities, bilaterally, 
but demonstrated reduced back pain on motion, while in mid-
December 1992, he reported increased low back pain secondary 
to spending more time driving a truck.  In January 1993, the 
veteran reported that he was feeling good again, with little 
back pain, but subsequently noted muscle tightness in the 
right lumbosacral area on lifting, and stated that he 
experienced pain from wearing or carrying equipment on his 
back, as well as popping and crackling in his back.  In 
February 1993, he reported a lot of pain and tightness in his 
back, and subsequently complained of pain in the upper 
gluteus muscles, bilaterally, and in March 1993, he 
complained of back tightness, and stood in a protective 
posture.  The Board notes that the onset of increased lumbar 
symptomatology appears to be associated with the veteran 
spending more time driving a truck, his reports of muscle 
tightness in the right lumbosacral area on lifting, and pain 
from wearing or carrying equipment on his back.  
Further, on VA examination in March 1993, the veteran did not 
wear a brace or use a cane, he could ambulate independently, 
he could walk on heels and toes, straight leg raising was 
negative, and forward flexion was accomplished to 60 degrees.  
X-ray examination of the lumbosacral spine revealed 
postlaminectomy disc space narrowing at L5-S1, with steel 
plates and bolts fixating the position of L5 and S1, without 
arthritis or other bony pathology, and there was no increased 
kyphosis or scoliosis of the spine.  The VA neurological 
examination cited the veteran's assertion that some of his 
vertebrae were "splintered" in the October 1992 accident, 
and that he had low back pain radiating to both buttocks and 
down to the calves, as well as bilateral leg weakness, but 
had no leg numbness and could walk more than a mile.  While 
tenderness and spasm of the lumbosacral paravertebral muscles 
was noted, his gait, posture, propulsion, and balance were 
normal, walking on heels and toes was normal, passive 
movement and position sense was normal in both lower 
extremities, deep tendon reflexes were symmetrical and active 
at knees and ankles, bilaterally, and no limitation of motion 
was found in the knees and ankles. 

To the same point, a September 1993 Order from the Industrial 
Commission of Ohio found that the veteran's lumbar strain 
with central disc protrusion, L5-S1, was an injury incurred 
on-the-job on October 13, 1989, and those findings were 
confirmed on review in January 1994.  Records from Wright-
Patterson AFB show multiple diagnoses of failed back syndrome 
not implicating the October 1992 accident.  Further, the VA 
August 1997 neurological examiner called attention to the 
fact that X-rays of the veteran's lumbar spine in March 1993 
revealed an L5-S1 laminectomy with surgical hardware but no 
signs of spondylolisthesis, while subsequent lumbar X-rays on 
May 1995 revealed that L5 was displaced forward with respect 
to S1, suggesting that the failed lumbar fusion had occurred 
between March 1993 and May 1995 and contraindicating a 
traumatic failure of fusion at the time of the October 1992 
accident.  In addition, the August 1997 orthopedic examiner 
found significant tenderness at the lower lumbar region where 
surgical hardware was palpated at the posterior iliac crests, 
bilaterally, and diagnosed [surgical] hardware pain related 
to the veteran's old surgery, possibly aggravated by an 
impact at the time of his motor vehicle accident but unable 
to be stated with certainty; with no hard signs of 
radiculopathy on current examination.  However, the clinical 
and radiographic evidence establishes that the veteran's 
surgical hardware was not dislodged or disrupted by that 
accident, but remained intact and in place.  

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  Thus the 
veteran's opinion that his failed back syndrome resulted from 
his October 1992 motor vehicle accident is not competent.  If 
such testimony is not competent, it cannot be probative.  
While the veteran has cited Dr. Kolarik's statement that his 
lumbar fusion "didn't take" and that his condition was 
diagnosed as failed back syndrome, he also alleged that Dr. 
Kolarik had told him that such was due to the October 1992 
motor vehicle accident, an assertion not supported in Dr. 
Kolarik's March 1995 letter, which made no mention of the 
October 1992 incident.  Instead, that letter merely stated 
that the veteran was possibly developing disc degeneration 
and symptoms around his L5-S1 fusion, including pain and 
discomfort; that he wanted his plates and screws removed; and 
that if a lumbar discography was positive at L4-5 or L3-4, it 
might be necessary to perform additional disc excisions and 
extension of the lumbar fusion proximally.  

The Board finds that the above-cited evidence fails to 
establish that the October 1992 motor vehicle accident caused 
or contributed to the failed back syndrome which the veteran 
currently experiences.  Thus, the veteran's service-connected 
lumbosacral strain must be considered on the basis of the 
evidence attributable to that condition, to the exclusion of 
the lumbosacral strain with central disc protrusion, L5-S1, 
resulting from his work-related injury in October 1989, and 
the postoperative residuals of laminectomy and surgical 
fusion of the L5-S1 vertebrae, with subsequent failed back 
syndrome.  

VA's Schedule for Rating Disabilities provides that 
lumbosacral strain will be rated as 10 percent disabling when 
there is characteristic pain on motion; as 20 percent 
disabling where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in the 
standing position; and as 40 percent disabling where the 
disability is severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 4.71a, 
Diagnostic Code 5295 (1999).  However, the Board finds that 
the record contains no clinical or radiographic evidence that 
the veteran's service-connected lumbosacral strain imposes 
more than minimal disabling residuals at this time, and finds 
that the veteran's current lumbar symptomatology cannot be 
dissociated from his nonservice-connected postoperative 
residuals of degenerative disc disease, L5-S1, with fusion at 
L5-S1, spondylolisthesis, and the failed back syndrome 
currently diagnosed by military, VA, and private physicians.  

The Board further finds that the provisions of 38 C.F.R. Part 
4, §§ 4.40, 4.45 and 4.59 have no application to the current 
appeal as the evidence in this case warrants a belief that 
any deficits in coordination, fatigability, balance, 
propulsion, weight-bearing, or function stem from and are 
secondary to the veteran's nonservice-connected postoperative 
residuals of degenerative disc disease, L5-S1, with fusion at 
L5-S1, spondylolisthesis, and the failed back syndrome. 

The claim for a rating in excess of 10 percent for 
lumbosacral strain is denied.

Entitlement to a Rating in Excess of 10 percent for Post-
Concussion Syndrome with Headaches

The Board finds that the appellant's claim for a rating in 
excess of 10 percent for post-concussion syndrome with 
headaches is plausible and is thus "well grounded" within 
the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A claim 
for an increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).  We further find 
that the facts relevant to that issue have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a)(West 1991).  


I.  The Evidence

The appellant contends that the RO erred in failing to grant 
increased evaluations for his service-connected post-
concussion syndrome with headaches because it did not take 
into account or properly weigh the medical and other evidence 
of record.  

The record shows that service connection has been established 
for post-concussion syndrome with headaches.  The report of 
VA neurological examination conducted in August 1997 included 
the examiner's opinion that the veteran's headache complaints 
were more likely a manifestation of his nonservice-connected 
dysthymic disorder than a headache disorder and provided a 
diagnosis showing that the veteran's dysthymic disorder is 
the source of his headaches.  A report of VA examination in 
July 1999 cited the veteran's statement that he was involved 
in a motor vehicle accident on October 3, 1992, with brief or 
no loss of consciousness.  The examiner stated that there was 
no evidence of post-concussion syndrome in the veteran, and 
that he had minor headaches which may have been triggered by 
his minor head injury on October 3, 1992, but such were 
easily controlled by ibuprofen.  

II.  Analysis

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities provided that brain disease due to trauma, with 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9304 (prior to November 7, 1996).  The veteran's post-
concussion syndrome with headaches has been evaluated as 10 
percent disabling based upon purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, rated 10 percent and no more 
under diagnostic code 9304.  

VA revised the criteria for rating mental disorders on 
November 7, 1996, evaluating post-concussion syndrome as 
dementia due to brain trauma under the provisions of 
38 C.F.R. Part 4, §§ 4.125-4.130, Diagnostic Code 9304.  The 
newly-revised criteria provide, in pertinent part, that:(a) 
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment  during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
(b) When evaluating the level of disability from a mental 
disorder,  the rating agency will consider the extent of 
social impairment, but  shall not assign an evaluation solely 
on the basis of social impairment.  (c) Delirium, dementia, 
and amnestic and other cognitive disorders shall be evaluated 
under the general rating formula for mental disorders; 
neurologic deficits or other impairments stemming from the 
same etiology (e.g., a head injury) shall be evaluated 
separately and  combined with the evaluation for delirium, 
dementia, or amnestic or other cognitive disorder.  38 C.F.R. 
Part 4, § 4.126 (1999).

The General Formula for Rating Mental Disorders (38 C.F.R. 
Part 4, § 4.130), effective on and after November 7, 1996, 
provides that an increased of 30 percent for dementia due to 
head trauma (1999 requires a showing of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

In addition, migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months will be rated as 10 percent disabling, while 
migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
will be rated as 30 percent disabling.  38 C.F.R. Part 
4, 4.124a, Diagnostic Code 8100 (1999).  

As the record in this case shows that the veteran currently 
has no evidence of post-concussion syndrome, and his 
headaches have been reliably attributed to nonservice-
connected causes by competent medical evidence and opinion, 
the Board finds that neither the old nor the new criteria 
would be more or less favorable to the claimant, and that 
neither would provide an evaluation in excess of 10 percent 
for the post-concussion syndrome with headaches now at issue.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The medical evidence shows that the veteran's treating 
physician at Wright-Patterson Air Force Base hospital 
expressed his opinion that the veteran's headaches are 
related to his nonservice-connected anxiety disorder; the VA 
neurological examiner in August 1997 diagnosed the veteran's 
nonservice-connected dysthymic disorder as the source of his 
headaches; and the VA neurological examiner in July 1999 
stated that there was no evidence of post-concussion syndrome 
in the veteran.  Based upon the foregoing, and for the 
reasons and bases stated, the Board finds that a rating in 
excess of 10 percent is not warranted.   

The claim for a rating in excess of 10 percent for post-
concussion syndrome with headaches is denied. 

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected lumbosacral strain, by 
itself, or his post-concussion syndrome with headaches 
present such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  Neither 
is there evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to 
warrant an extraschedular rating.  Shipwash v. Brown,  8 Vet. 
App.  218, 227 (1995).  However, the veteran has testified 
that he is unable to obtain employment due to service-
connected disabilities, as provided by  38 C.F.R. Part 4, 
§ 4.16(b), and the Board will address the issue of benefit 
entitlement under the provisions of  38 C.F.R. Part 4, 
§ 4.16(b) (1999) following completion of the actions set out 
in the Remand portion of this decision.  


ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.

A rating in excess of 10 percent for post-concussion syndrome 
with headaches is denied.

REMAND

The appellant contends that the RO erred in failing to grant 
a total disability rating based on unemployability due to 
service-connected disabilities because it did not take into 
account or properly weigh the medical and other evidence of 
record.  

The Board finds that the appellant's claim for a total rating 
based on unemployability due to service-connected 
disabilities is plausible and is thus "well grounded" 
within the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A 
claim for an increased or total rating is generally well 
grounded when the appellant indicates that he has suffered an 
increase in disability.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  
As the veteran has submitted a well-grounded claim, the VA 
has a duty to assist the veteran in obtaining evidence in 
support of that claim.  38 U.S.C.A. § 5107(a) (West 1991).  

In September 1993 and in January 1994, the Industrial 
Commission of Ohio determined that the veteran's lumbar 
strain and central disc protrusion, L5-S1, with secondary 
dysthymic disorder and generalized anxiety disorder, were the 
result of an industrial injury sustained by the veteran on 
October 13, 1989.  With any necessary authorization from the 
veteran, the RO should obtain all medical evidence relied 
upon by the Industrial Commission of Ohio in reaching its 
September 1993 and January 1994 determinations. 

In addition, the veteran testified in February 1997 that he 
had been awarded Social Security Administration (SSA) 
disability benefits.  The record shows that the RO has not 
obtained the medical records relied upon by the SSA in 
awarding disability benefits to the veteran, and that all 
such evidence must be obtained and associated with the claims 
folder prior to addressing the claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  With any necessary authorization 
from the veteran, the RO should obtain all medical evidence 
relied upon by the SSA in granting disability benefits to the 
veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review the claims folder and all evidence obtained 
prior to returning the case to the Board in order to ensure 
full and specific compliance with all instructions contained 
in this remand.  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

The case is Remanded for the following actions:

1.  With any necessary authorization from 
the veteran, the RO should obtain all 
medical evidence relied upon by the 
Industrial Commission of Ohio in reaching 
its September 1993 and January 1994 
determinations awarding Workman's 
Compensation benefits to the veteran. 

2.  With any necessary authorization from 
the veteran, the RO should obtain copies 
of all medical evidence relied upon by 
the SSA in granting disability benefits 
to the veteran.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

4.  The appellant should be notified in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a total disability rating based on 
individual unemployability due to 
service-connected disabilities.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant should be 
provided an opportunity to respond.  The appellant should be 
advised of the requirements to initiate and perfect an appeal 
on any issue addressed in the Supplemental Statement of the 
Case which is not currently on appeal.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 4 -


